DETAILED ACTION
Claims 1-15, and 17-23 are pending in the Instant Application.
Claims 1-15, and 17-23 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 6-9, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Helmes et al. (“Helmes”), United States Patent Application Publication No. 2017/0083232, in view of Flint et al. (“Flint”), United States Patent Application Publication No. 2011/0047457. 

As per claim 1, Helmes discloses an electronic device configured to facilitate data entry, the electronic device comprising:
a display ([0052] wherein a display is described); 
a database comprising a plurality of n-grams ([0064] wherein a database storing acronyms and their expanded forms is described), the plurality of n-qrams comprising a plurality of sequences of M words and a plurality of sequences of more than M words ([0064] wherein sequences of different lengths are shown such as “GPS” or “IM”, “IM” being “Instant Messaging” (M words) and “GPS” being “Global Positioning System” (More than M words));
an input device configured to receive as input a sequence of M characters, where M is greater than or equal to 2 ([0052] wherein key strokes are described and [0064] wherein a user typing “GPS” or “IM” is described); and 
a processor configured to select from the database one or more selected sequences of M words, the sequence of M characters being a set of characters that match the first character of each word in each selected sequence of M words, and the sequence of M characters are in the same order as the first characters of each selected sequence of M words ([0064] wherein acronyms are described, where acronyms are a set of M characters, wherein the first character of each word is an ordered character in the acronym); but does not disclose wherein the processor is configured to not select from the database any sequence of more than M words wherein the sequence of M characters match the first character of the first M words in each sequence of more than M words, and the sequence of M characters are in the same order as the first characters as the first M words in each sequence of more than M words. However, Flint teaches wherein the processor is configured to not select from the database any sequence of more than M words wherein the sequence of M characters match the first character of the first M words in each sequence of more than M words, and the sequence of M characters are in the same order as the first characters as the first M words in each sequence of more than M words ([0024] wherein the only expanded sequences of words that are selected are those that have M words, and any sequence that have more than M words would not be selected).
Both Helmes and Flint describe determining an expanded form of an acronym. One could use the expanded form suggestion system in Helmes, limiting the selection of expanded words to those only having the number of M words as the number of M characters in Flint to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of suggesting expanded forms in Helmes with only selecting word sequences where the number of words is the same as the number of characters in Flint in order to be able to create a simplified resource for expanding acronyms that have become increasingly prevalent. 


As per claim 3, note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 1. Helmes further discloses wherein in response to receiving as input into the input device a sequence of M characters, one or more single words that start with the M characters are suggested in addition to the one or more sequences of M words ([0062] wherein auto-complete suggestions are provided in addition the suggested expansions as described in [0064], which are single word suggestions).  

As per claim 4, note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 1. Flint further teaches wherein the database comprises relative occurrence frequencies of each of the plurality of n-grams, and the processor suggests one or more sequences of M words based at least in part on the associated relative occurrence frequencies as recorded in the database ([0030] wherein the frequency is stored and output, recognized as the number of times the expansion was identified in the prior art, which is used to determine the ranked suggestions in [0029]).  

As per claim 6, note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 1. Helmes further discloses wherein the input device is a keyboard ([0021] wherein a keyboard is described).  

As per claim 7, note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 6. Helmes further discloses wherein the keyboard is a virtual keyboard supporting gesture-based data entry ([0021] wherein a virtual keyboard is described implemented as software).  

As per claim 8,  note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 6. Helmes further discloses wherein the processor adds to the database a sentence or a sequence of words previously entered into the device, the sentence or sequence of words being stored in the database as an n-gram ([0065] wherein the user can enter an acronym (i.e. previously entered) into the database).   

As per claim 9, note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 6. Helmes further discloses wherein the processor adds to the database a sentence or a sequence of words previously received by the device, the sentence or sequence of words being stored in the database as an n-gram ([0065] wherein the user can enter an acronym (i.e. previously received since it must be received before entry) into the database). 

As per claim 13, note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 6. Helmes further discloses wherein in response to receiving as input into the input device one or more words before receiving as input into the input device the sequence of M characters,the processor enters the one or more words, and uses the one or more entered words when, in response to receiving as input into the input device the sequence of M characters, selecting the sequences of M words to extract from the database and display ([0065] wherein the user can enter a word in defining a user defined acronym and then use that user definition in response to receiving the M characters to select M words from the database).   

As per claim 14, Helmes discloses a method of facilitating data entry, the method comprising: 
receiving textual input comprising a sequence of M characters, where M is greater than or equal to 2 ([0052] wherein key strokes are described and [0064] wherein a user typing “GPS” or “IM” is described);
in response to the textual input, selecting from a database one or more selected sequences of M words, the sequence of M characters being a set of characters that match the first character of each word in each selected sequence of M words, and the sequence of M characters are in the same order as the first characters of each selected sequence of M words ([0064] wherein acronyms are described, where acronyms are a set of M characters, wherein the first character of each word is an ordered character in the acronym);  but does not disclose not selecting from the database any sequence of more than M words wherein the sequence of M characters match the first character of the first M words in each sequence of more than M words, and the sequence of M characters are in the same order as the first characters as the first M words in each sequence of more than M words: and  suggesting each selected sequence of M words. However, Flint teaches not selecting from the database any sequence of more than M words wherein the sequence of M characters match the first character of the first M words in each sequence of more than M words, and the sequence of M characters are in the same order as the first characters as the first M words in each sequence of more than M words: and  suggesting each selected sequence of M words ([0024] wherein the only expanded sequences of words that are selected are those that have M words, and any sequence that have more than M words would not be selected).
Both Helmes and Flint describe determining an expanded form of an acronym. One could use the expanded form suggestion system in Helmes, limiting the selection of expanded words to those only having the number of M words as the number of M characters in Flint to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of suggesting expanded forms in Helmes with only selecting word sequences where the number of words is the same as the number of characters in Flint in order to be able to create a simplified resource for expanding acronyms that have become increasingly prevalent. 

 As per claim 15, note the rejection of claim 14 where Helmes and Flint are combined. The combination teaches the method of claim 14. Helmes further discloses wherein the step of selecting from the database one or more selected sequences of M words is based at least in part on occurrence frequencies associated with a corresponding n-gram as recorded in the database ([0030] wherein the frequency is stored and output, recognized as the number of times the expansion was identified in the prior art, which is used to determine the ranked suggestions in [0029]).  

As per claim 17, note the rejection of claim 14 where Helmes and Flint are combined. The combination teaches the method of claim 14. Helmes further discloses in response to receiving textual input of one or more words before receiving textual input of a sequence of M characters, entering the one or more words, and using the one or more entered words when selecting the sequences of M words from the database  ([0065] wherein the user can enter a word in defining a user defined acronym and then use that user definition in response to receiving the M characters to select M words from the database). 

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Helmes in view of Karlsson, United States Patent Application Publication No. 2010/0245261.

As per claim 18, Helmes discloses a method of facilitating data entry, the method comprising:
in response to receiving a sequence of one or more characters using a second data entry method, extracting from a word database one or more selected single words starting with the sequence of one or more characters, suggesting the one or more selected single words ([0062] wherein auto-completion is described, that in response to entering a sequence of characters, the method suggests one or more words from the database starting with the sequence of characters), in response to a selection of one of the one or more selected single words, accepting the selected single word for data entry after the selected sequence of K words ([0037] wherein the user can select one or more single words, described as the auto-completion suggestion above, and the suggestion is accepted, and after the selection of K words since it can occur after the user selects another suggestion) , and wherein the second data entry method is a virtual keyboard ([0020]) but does not disclose in response to selecting a sequence of K words in one of one or more selected sequences of M words using a first data entry method, accepting the sequence of K words of the selected sequence of M words for data entry, wherein K is less than M and wherein the first data entry method and the second data entry method are not the same. However, Karlsson in response to selecting a sequence of K words in one of one or more selected sequences of M words using a first data entry method, accepting the sequence of K words of the selected sequence of M words for data entry, wherein K is less than M ([0056] wherein the selected sequence has 2 words of the 5 words, see Fig. 4).  and wherein the first data entry method is a stylus, different than that of the second data entry method ([0055] wherein a stylus is described).  
Helmes describes presenting a list of suggested phrases based on the first letters input by a user. One could use that list as presented in Helmes, with the selection of part of a suggested phase as described in Karlsson to teach the claimed invention. While Helmes does not expressly provide selection of a single word after performing the selection of the sequence as taught in Karlsson, Helmes does allow for the express selection of recommendations by describing dynamic suggestions that is repeated. One could replace a sequence entered before the auto-completion in Helmes, with the selection of text from a suggestion in Karlsson and the combination would teach the above claim limitations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase in Helmes with the method of selecting less than all the words in the phases in Karlsson in order to provide the user with ultimate control of what they are trying to indicate by their input. 

As per claim 19, note the rejection of claim 18 where Helmes and Karlsson are combined. The combination teaches the method of claim 18. Helmes further discloses the second method of data entry comprises typing on a keyboard ([0027] wherein typing on virtual keyboard is described), but does not disclose wherein the first method of data entry comprises gestures using a finger or stylus on a virtual keyboard. However, Karlsson teaches wherein the first method of data entry comprises gestures using a finger or stylus on a virtual keyboard ([0055] wherein a stylus is described).  

As per claim 20, note the rejection of claim 18 where Helmes and Karlsson are combined. The combination teaches the method of claim 18. Helmes further discloses the second method of data entry comprises gestures using a finger or stylus on a virtual keyboard ([0021] wherein a stylus is described), but does not disclose wherein the first method of data entry comprises typing on a keyboard. However, Karlsson teaches wherein the first method of data entry comprises typing on a keyboard ([0020] wherein touching characters on a keyboard is typing on a keyboard).

As per claim 21, note the rejection of claim 18 where Helmes and Karlsson are combined. The combination teaches the method of claim 18. Karlsson further teaches  wherein selecting at least a portion of the one or more sequences of M words comprises selecting the first K words of one of the one or more sequences of M words, where K is less than M ([0056] wherein the selected sequence has 2 words of the 5 words, see Fig. 4).    .  

As per claim 22, note the rejection of claim 18 where Helmes and Karlsson are combined. The combination teaches the method of claim 18. Helmes further teaches wherein in response to a selection being made from the suggested sequences of a sequence of K words starting at the beginning of one of the sequences of M words , replacing the M characters by the selected sequence of K words and accepting the selected sequence of K words as a K-word phrase for data entry ([0037] wherein the M characters are replaced by K words when auto-complete is performed by selecting a suggestion), but does not disclose where K is less than M. However, Karlsson further teaches where K is less than M ([0056] wherein the selected sequence has 2 words of the 5 words, see Fig. 4).
Helmes describes presenting a list of suggested phrases based on the first letters input by a user. One could use that list as presented in Helmes, with the selection of part of a suggested phase as described in Karlsson to teach the claimed invention. While Helmes does not expressly provide selection of a single word after performing the selection of the sequence as taught in Karlsson, Helmes does allow for the express selection of recommendations by describing dynamic suggestions that is repeated. One could replace a sequence entered before the auto-completion in Helmes, with the selection of text from a suggestion in Karlsson and the combination would teach the above claim limitations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase in Helmes with the method of selecting less than all the words in the phases in Karlsson in order to provide the user with ultimate control of what they are trying to indicate by their input. 


Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Helmes, in view of Karlsson, in further view of Goldwasser, United States Patent No. 5,096,423.

As per claim 2, note the rejection of claim 18 where Helmes and Karlsson are combined. The combination teaches the electronic device of claim 22, but does not teach wherein after the sequence of K words is accepted, the processor enters a space followed by the unreplaced M-K characters or characters of the sequence of M characters received as input.  However, Goldwasser teaches wherein after the sequence of K words is accepted, the processor enters a space followed by the unreplaced M-K characters or characters of the sequence of M characters received as input ([Col 6, lines 39-51] wherein a space is automatically placed).
Both Helmes and Goldwasser replace an abbreviation with text. One could include the space from Goldwasser with the replacement of text in Helmes in order to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase and selecting those phrases in Helmes with the addition of the space in Goldwasser in order to maintain spaces between words.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Helmes in view of Flint, in further view of Karlsson. 

As per claim 11, note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 1, but does not teach wherein in response to receiving input comprising a long press or a gesture applied to a first portion of one of the selected sequences of M words, the processor replaces the first portion of the selected sequence of M words with another portion of the plurality of portions interchangeable with the first portion of the selected sequence of M words.  However, Karlsson teaches wherein in response to receiving input comprising a long press or a gesture applied to a first portion of one of the selected sequences of M words([0055] and [Fig. 4] wherein the words “Good morning” are swiped), the processor replaces the first portion of the selected sequence of M words with another portion of the plurality of portions interchangeable with the first portion of the selected sequence of M words ([0051] wherein the pair of words is found by searching a database for common phrases and [0053] wherein the text replaces the words, wherein the user can select the texts to be replaced).  
Helmes describes presenting a list of suggested phrases based on the first letters input by a user. One could use that list as presented in Helmes, with the selection of part of a suggested phase as described in Karlsson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase in Helmes with the method of selecting less than all the words in the phases in Karlsson in order to provide the user with ultimate control of what they are trying to indicate oy their input.

As per claim 23, note the rejection of claim 14 where Helmes and Flint are combined. The combination teaches the method of claim 14. Helmes further discloses in response to a selection of a sequence of K words starting at the beginning of one of the sequences of M words, replacing the M characters by the selected sequence of K words, and accepting the selected sequence of K words as a K word phrase for data entry ([0037] wherein the M characters are replaced by K words when auto-complete is performed by selecting a suggestion), but does not disclose where K is less than M.  However, Karlsson teaches where K is less than M ([0056] wherein the selected sequence has 2 words of the 5 words, see Fig. 4).
Helmes describes presenting a list of suggested phrases based on the first letters input by a user. One could use that list as presented in Helmes, with the selection of part of a suggested phase as described in Karlsson to teach the claimed invention. While Helmes does not expressly perform the limitations above, after performing the selection of the sequence as taught in Karlsson, Karlsson does allow for the express selection of recommendations by describing dynamic suggestions. One could replace a sequence entered before the auto-completion in Helmes, with the selection of text from a suggestion in Karlsson and the combination would teach the above claim limitations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase in Helmes with the method of selecting less than all the words in the phases in Karlsson in order to provide the user with ultimate control of what they are trying to indicate by their input. 

Claims 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Helmes in view of Flint in further view of Ichbiah, United States Patent No. 5,623,406.

As per claim 5, note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 1, but does not teach wherein the database comprises at least one of the number of times each sequence of M words has been selected and the last time each sequence of M words was selected, wherein suggesting a particular one of the one or more sequences of M words is based at least in part on at least one of the corresponding number of times the particular sequence of M words has been selected and the corresponding last time the particular sequence of M words was selected. However, Ichbiah teaches wherein the database comprises at least one of the number of times each sequence of M words has been selected and the last time each sequence of M words was selected, wherein suggesting a particular one of the one or more sequences of M words is based at least in part on at least one of the corresponding number of times the particular sequence of M words has been selected and the corresponding last time the particular sequence of M words was selected ([Col 3, lines 39-48] wherein the system records the last time a particular sequence of words was selected and uses that to decide what to use in the subsequent use of the device).  
Helmes, Flint and Ichbiah provide suggestions for a user. One could include the selection tracking in Ichbiah with the expanding of acronyms in Helmes to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of suggesting expanded forms of acronyms in Helmes with the tracking of selection of  suggestions in Ichbiah in order to better select suggestions by using history information. 

As per claim 10, note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 1, but does not teach an input operatively connected to the processor to detect a button press or gesture causing the processor to delete all of the sequence of M characters except the first character of the sequence of M characters, wherein the electronic device is configured to receive manual entry of the remaining characters of a word starting with the first character of the sequence of M characters. However, Ichbiah teaches an input operatively connected to the processor to detect a button press or gesture causing the processor to delete all of the sequence of M characters except the first character of the sequence of M characters, wherein the electronic device is configured to receive manual entry of the remaining characters of a word starting with the first character of the sequence of M characters ([Col 3, lines 48-62] wherein if the user hits “Dh” and then selects a button, then “Dichlorodifluoromethane” is inserted, which deletes all input letters except the first, wherein the system can then receive any other words that may start with D.)  
Helmes, Flint and Ichbiah provide suggestions for a user. One could include the deleting of letters to use a suggestion in Ichbiah with the expanding of acronyms in Helmes to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of suggesting expanded forms of acronyms in Helmes with the tracking of selection of  suggestions in Ichbiah in order to better select suggestions that may be difficult to spell. 

As per claim 12, note the rejection of claim 1 where Helmes and Flint are combined. The combination teaches the electronic device of claim 1, but does not teach a secondary database of valid words; wherein the display includes a scrollable suggestion bar with a first region on which the one or more selected sequences of M words are displayed and a second region on which one or more single words are displayed, wherein the one or more single words are selected by the processor from the secondary database of valid words, each of the single words beginning with the first input character.  However, Ichbiah teaches a secondary database of valid words; wherein the display includes a scrollable suggestion bar with a first region on which the one or more selected sequences of M words are displayed and a second region on which one or more single words are displayed, wherein the one or more single words are selected by the processor from the secondary database of valid words, each of the single words beginning with the first input character ([Col 14, lines 3-13] wherein the phrase table storing single words and also phrases is displayed, where a user can scroll).  
Helmes, Flint and Ichbiah provide suggestions for a user. One could include the regions for display and valid words of suggestions in Ichbiah with the expanding of acronyms in Helmes to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of suggesting expanded forms of acronyms in Helmes with the valid words and scrollable display reasons in Ichbiah in order to provide a more comprehensive list of suggestions for the user. 

Response to Arguments
Applicant’s arguments with respect to claims 1-15, and 17-23  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see REMARKS, filed 14 September 2022, with respect to the 1112(b) rejection of claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168